Appeal from a judgment of the Supreme Court, entered December 9, 1969 in Albany County, dismissing appellant’s petition in a proceeding brought pursuant to article 78 of the CPLR seeking a review and an annulment of a determination assessing additional highway use tax. Appellant having failed to avail itself of the exclusive review procedures provided in section 510 of the Tax Law is barred from bringing the instant proceeding (CPLR 7801, subd. 1; 8 Weinstein-Kom-Miller, N. Y. Civ. Prac., par. 7801.09). Accordingly, the petition was properly dismissed. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.